DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to papers filed 02/21/2022.
Claims 1-2, 4 and 7-8 have been amended. No claims have been newly added or newly canceled.
	Claims 1-8 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more.
The United States Patent and Trademark Office (USPTO) issued a revised guidance for evaluating subject matter eligibility, referred to as “2019 Revised Patent Subject Matter Eligibility Guidance’, which became effective on January 7, 2019 (see 84 Fed. Reg. 50). In the instant application, claim 7 recites isolated hepatocyte cells which are a natural phenomenon.
This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than said judicial exception as explained below:

Subject Matter Eligibility Guidance:
A three-step inquiry has been established to determine subject matter eligibility under 35 U.S.C. 101, in accordance with MPEP 2106:
Step (1). Is the claim directed to a process, machine, manufacture, or composition of matter?
Step (2A). Is the claim directed to a law of nature, natural phenomenon (product of nature), or an abstract idea?
Prong 1 - Does the claim recite a law of nature, natural phenomenon, or an abstract idea?
Prong 2 - If the claim recites a judicial exception, does it recite additional elements that integrate the judicial exception into a practical application?

Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a)
Applying or using a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition. See Vanda Memo.
Applying the judicial exception with, or by use of, a particular machine. See MPEP 2106.05(b).
Effecting a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e) and Vanda Memo.

Step (2B). If the recited judicial exception is not integrated into a practical application, does the claim recite additional elements that amount to significantly different than the judicial exception such that they provide an inventive concept? This step includes evaluation of the same considerations under Step (2A),
Prong 2, as well as two additional considerations:
Adding a specific limitation or combination of limitations that are not well- understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; and
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.

Analysis in View of the Interim Guidance

The answer to Step (1) is “yes” since the claims are directed to a composition of matter, which is a statutory category.
The answer to Step (2A) is “yes” because the claimed composition is directed to a natural phenomenon, i.e., the claims recite isolated hepatocytes and other liver cells such as liver non-parenchymal stromal cells, which are natural products.
According to Elliott and Khetani cited below (from IDS filed 07/31/2019 and 12/09/2020), hepatocytes are cells found in liver tissue and thus a natural phenomenon. Non-parenchymal stromal cells are also found in the liver and are also thus a natural phenomenon. The claimed kit containing isolated hepatocytes and liver non-parenchymal stromal cells are natural products.

The answer to Step (2B) is “no”. The claims require that the isolated hepatocyte composition is part of a kit for further use and the components of the kit do not interact or change the natural product, and they are well-understood in the art as demonstrated by the references cited below.
Hence, claim 7 does not qualify as eligible subject matter under 35 USC §101.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6 and 7 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reid et al (US 2011/0065188-from IDS filed 07/31/2019).
Regarding claims 1, 2, 4, 7, Reid teach a method of culturing hepatocytes with feeder cells ex vivo, wherein the cells are both human (same species) and the feeder cells comprise growth-arrested hepatic stellate cells (hHpSTCs are human liver non-parenchymal stromal cells), wherein the culture system comprises tissue culture plastic in KM (a substrate for cell contact and cell culture medium) and wherein the cells in the culture system are alive and thus incubated in conditions sufficient for promoting viability and function of cells in the culture system (page 7 para 76).
Regarding claim 5, Reid include wherein the substrate further comprises adherence material (page 6 para 67-73).
Regarding claim 6, Reid include wherein the substrate further comprises a structure for a sandwich model (three-dimensional culturing) (page 7 para 73).
Therefore the teaching of Reid et al anticipates Applicant’s invention as claimed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Elliott et al (WO 2005/094162-from IDS filed 12/09/2020 in view of Bhatia et al (US 2016/0017283).
Regarding claims 1, 2, 4 and 7, Elliott teach a co-culture method and system wherein human hepatocytes are co-cultured with growth-arrested human fibroblasts (non- parenchymal liver cell) with a substrate for cell contact, cell culture medium and incubation in conditions sufficient for promoting viability and function of cells in the culture system (page 27 line 22-page 28 line 15, page 49, claim 3). It is preferred that the hepatocyte and the non-hepatocyte are derived from the same species (page 21 lines 16-18). The non-hepatocyte for co-culture with the hepatocyte can be non-parenchymal liver cells (page 22 lines 1-3, page 49 claim 3).
Elliott do not specifically state wherein the non-parenchymal liver cell used in coculture with the hepatocyte is a growth-arrested non-parenchymal liver cell.
Bhatia teach methods of culturing epithelial cells, such as hepatocytes, with feeder cells that are growth arrested (page 1 para 6 and page 4 para 56). Feeder cells include non-parenchymal cells such as fibroblasts (page 4 para 56). Exemplary examples of growth arrested feeder cells for hepatocyte cultures may include hepatic non-parenchymal cells, such as Kupfler cells, endothelial cells or hepatic stellate cells (page 4 para 56).
One of ordinary skill in the art would have been motivated to include growth arrested hepatic non-parenchymal cells as feeder cells in the method of Elliott, either in addition to or as an alternative to the fibroblasts used by Elliott because Bhatia teach that growth arrested hepatic non-parenchymal cells are suitable for the support of hepatocyte cultures and are a preferred alternative to fibroblasts for hepatocyte culture. 
As for packaging the hepatic and non-hepatic cells in a kit, it is well-known in the art to separately package ingredients to be combined together for the known advantage of improved storage and prevention of premature reaction. One of ordinary skill in the art would have had a reasonable expectation of success because Elliott teach that a non-hepatocyte for co-culture with the hepatocyte can be non-parenchymal liver cells (page 22 lines 1-3, page 49 claim 3).
Regarding claim 3, Elliott teach wherein the hepatocytes cultured in the system maintain hepatocyte function for at least 30 days (page 27, lines 30-31, page 28 lines 1- 15).
Regarding claims 5-6, Elliott teach wherein the substrate further comprises an adherence material and a structure for three-dimensional culturing (nylon mesh coated with human fibroblasts) (page 28 lines 1-5).
Therefore the combined teachings of Elliott et al and Bhatia et al render obvious Applicant’s invention as claimed.



Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Khetani et al (US 2015/0240203-from IDS filed 07/31/2019) in view of Bhatia et al (US 2016/0017283).
Regarding claims 7-8, Khetani teach a kit comprising a composition of isolated stromal cells and a composition comprising isolated hepatocytes (page 8 para 71). The cells may be from the same species (human) (abstract, page 7 para 64). Khetani teach wherein their kit may comprise the media and solutions used in their method (page 8 para 71). Khetani teach the use of media products that can be used as a Hepatocyte
Recovery Medium, a Hepatocyte Plating Medium and a Hepatocyte Maintenance Medium (page 2 para 13, page 8 para 71-75, page 12 para 99-101, para 104-105).
Khetani do not specifically teach wherein the stromal cells are growth arrested liver non-parenchymal stromal cells.
	Bhatia teach methods of culturing epithelial cells, such as hepatocytes, with feeder cells that are growth arrested (page 1 para 6 and page 4 para 56). Feeder cells include non-parenchymal cells such as fibroblasts (page 4 para 56). Exemplary examples of growth arrested feeder cells for hepatocyte cultures may include hepatic non-parenchymal cells, such as Kupfler cells, endothelial cells or hepatic stellate cells (page 4 para 56).
One of ordinary skill in the art would have been motivated to include growth arrested hepatic non-parenchymal cells as feeder cells in the kit of Khetani, either in addition to or as an alternative to fibroblasts because Bhatia teach that growth arrested hepatic non-parenchymal cells are suitable for the support of hepatocyte cultures and are a preferred alternative to fibroblasts for hepatocyte culture. One of ordinary skill in the art would have had a reasonable expectation of success because both Khetani and Bhatia are coculturing hepatocytes with non-parenchymal feeder cells.
Therefore the combined teachings of Khetani et al and Bhatia et al render obvious Applicant’s invention as claimed.


Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive because they do not apply to the new rejections above. Applicant’s arguments have been addressed in so far as they relate to the 101 rejection.
Applicant argues that claim 7 is not drawn to a natural product because hepatocytes and growth-arrested liver non-parenchymal stromal cells do not occur together in nature.
This is not found persuasive because claim 7 recites the cells as separate compositions and thus does not require them to be together. Amending the claims to require the cells to be together in one composition or to require that the cells are cryopreserved with cryopreservatives would allow for this rejection to be overcome.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632